UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report:July 1, 2011 Date of earliest event reported:June 28, 2011 MAXIMUS,INC. (Exact name of registrant as specified in its charter) Virginia 1-12997 54-1000588 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 11419 Sunset Hills Road, Reston, Virginia 20190-5207 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(703)251-8500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. MAXIMUS, Inc., a Virginia corporation, held an Investor Day conference on June 29, 2011.Exhibit 99.1 hereto is the press release regarding the Investor Day conference which contains webcast information.Exhibit 99.2 hereto is a copy of slides presented at the Investor Day conference. The information contained in this Item 7.01 of this Current Report on Form 8-K, including Exhibits 99.1 and 99.2, is furnished pursuant to Item 7.01 of Form 8-K and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except as shall be expressly stated by specific reference in such filing. Item9.01 Financial Statements and Exhibits. Exhibits. The following exhibits are being furnished pursuant to Item 2.02 above: Exhibit No. Description Press release dated June 28, 2011 Slide presentation for Investor Day conference – June 29, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAXIMUS, Inc. Date:July 1, 2011 By: /s/ David R. Francis David R. Francis General Counsel and Secretary EXHIBITINDEX Exhibit No.
